 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARL ECKSTROM,                                     No. 2:16-cv-0275 KJM AC P
12                       Plaintiff,
13            v.
14    JEFFREY BEARD, et al.,                             ORDER
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a Second Amended Complaint (SAC)

18   alleging the violation of his civil rights under 42 U.S.C. §1983. ECF No. 46. All defendants

19   have now appeared in this action -- defendant Dovey has filed an answer, and defendants Barker,

20   Benson, Eldridge and Bick have filed waivers of service.

21          Accordingly, IT IS HEREBY ORDERED that defendants Barker, Benson, Eldridge and

22   Bick shall file their responses to the SAC within thirty (30) days after the filing date of this order.

23   DATED: February 20, 2020

24

25

26

27

28
                                                         1
